DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1,6-8 is objected to because of the following informalities:  
Claims 1 and 8 recites “a VPDU”,  “VPDU” should be written out when presented in the claim  for the first time. 
Claim 6 which recites the term “BIO”, “BIO” should be written out when presented in the claim for the first time.  
Claim 7, recites “FRUC” and “DMVR”, “FRUC” and “DMVR” should be written out when presented in the claim for the first time. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit configured to partition” and “determination unit configured to make …” in claims 1-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “control unit configured to partition” and “determination unit configured to determine…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The written description as originally filed fails to explicitly disclose the corresponding structure, material or act for achieving the claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al., (U.S. Pub. No. 2021/0243458 A1 and in view of Ye et al., (U.S. Pub. No. 2020/0382795 A1). 
As per claim 1, Abe teaches an image processing device comprising: a control unit (0125], the processor functions as splitter 102) configured to partition a unit of processing into partitioned processing units each of which correspond to a VPDU size or is equal to or smaller than the VPUD size (fig. 47 and [0482-0484]). Abe does not explicitly disclose the unit of processing being used for calculation of a cost that is used for determining whether or not to perform bidirectional prediction; and a determination unit configured to make the determination by using the cost calculated based on the partitioned processing units. 
However, Ye teaches the unit of processing being used for calculation of a cost that is used for determining whether or not to perform bidirectional prediction ([0121-0123]), and a determination unit configured to make the determination by using the cost calculated on the partitioned processing units ([0121-0123]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ye with Abe for the benefit of providing improved image quality and providing efficient motion prediction. 
claim 2, Abe (modified by Ye) as a whole teaches everything as claimed above, see claim 1. Abe does not explicitly disclose wherein the determination unit makes the determination by using the cost calculated by each of the partitioned processing units. 
However, Ye teaches wherein the determination unit makes the determination by using the cost calculated by each of the partitioned processing units ([0122-0123]; the distortion may be calculated considering some (e.g., all) samples within the current CU).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ye with Abe for the benefit of providing improved image quality and providing efficient motion prediction. 
As per claim 3, Abe (modified by Ye) as a whole teaches everything as claimed above, see claim 1. Abe does not explicitly disclose wherein the determination unit makes, by using the cost calculated for a first one of the partitioned processing units, the determination on the first one of the partitioned processing units, and makes the determination on another of the partitioned processing units by using a result of the determination on the first one of the partitioned processing units. 
However, Ye teaches wherein the determination unit makes, by using the cost calculated for a first one of the partitioned processing units, the determination on the first one of the partitioned processing units, and makes the determination on another of the partitioned processing unit by using a result of the determination on the first one of the processing units ([0124], “the distortion measurement may be calculated for each sub-block group. If, for example the distortion of one sub-block group is small enough (e.g., no larger than a pre-defined threshold), the BIO process may be skipped for the samples inside the sub-block; otherwise, the distortion for each sub-block inside the sub-block group may be calculated and used to determine whether to skip the BIO process for the sub-block”).
claim 6, Abe (modified by Ye) as a whole teaches everything as claimed above, see claim 1. In addition, Abe teaches the bidirectional prediction includes the bidirectional prediction employing BIO ([0372]).
As per claim 7, Abe (modified by Ye) as a whole teaches everything as claimed above, see claim 1. In addition, Abe teaches wherein the bidirectional prediction includes the bidirectional prediction employing FRUC or DMVR ([0247], [0253] and fig. 18). 
As per claim 8, which is the corresponding image processing method with the limitations of the image processing device, thus the rejection and analysis made for claim 1 also applies here. 

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al., (U.S. Pub. No. 2021/0243458) in view of Ye et al., (U.S. Pub. No. 2020/0221122 A1).
As per claim 4, Abe (modified by Ye) as a whole teaches everything as claimed above, see claim 1. Abe does not explicitly disclose the determination unit makes the determination by each of the partitioned processing units by using the cost calculated for each of partial regions in the partitioned processing units. 
However, Zhang teaches the determination unit makes the determination by each of the partitioned processing units by using the cost calculated for each of partial regions in the partitioned processing units ([0455], [0473], “the SAD calculation may only involve partial of samples within one sub-block”... “that is, only partial samples within one sub-block, and/or partition of sub-block may be considered to decide the usage of BIO”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zhang with Abe for the benefit of providing improved and efficient image processing and improved image quality. 
claim 5, Abe (modified by Ye) as a whole teaches everything as claimed above, see claim 1. Abe does not explicitly disclose wherein the determination units makes the determination by each of the partitioned processing units based on a flag set to each of the partitioned processing units, the flag indicating whether or not to perform the bidirectional prediction. 
However, Zhang teaches wherein the determination units makes the determination by each of the partitioned processing units based on a flag set to each of the partitioned processing units, the flag indicating whether or not to perform the bidirectional prediction ([0125], [0215-0222]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zhang with Abe for the benefit of providing improved and efficient image processing and improved image quality. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JESSICA M PRINCE/Primary Examiner, Art Unit 2486